DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed 12/11/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, as indicated in the signed copy of the IDS filed 12/11/2020, the Office Action for related Korean Patent Application mailed 10/21/2020 has not been considered because no translation or concise explanation of relevance was provided.
The information disclosure statement (IDS) filed 08/02/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, as indicated in the signed copy of the IDS filed 08/02/2021, the Office Action for related Korean Patent Application mailed 06/23/2021 has not been considered because no translation or concise explanation of relevance was provided.
The information disclosure statement (IDS) filed 12/02/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, as indicated in the signed copy of the IDS filed 12/02/2021, the Notice of Allowance for related Korean Patent Application mailed 11/01/2021 has not been considered because no translation or concise explanation of relevance was provided.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“support unit” in claim 1-15 interpreted as a seating plate and lift pins [0073] or an equivalent thereof.
“heating member” in claim 1-15 interpreted as heaters [0075] such as thermoelectric elements or heating wires [0075] or an equivalent thereof. 
“heat retention unit” in claim 1 and 13-15 interpreted as a housing formed of heat insulating material having a retention space therein [0076], a cover [0084], or an equivalent thereof.
“shape retaining member” in claim 6 interpreted as a reinforcing plate [0080] or an equivalent thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim recites the limitation "the outside" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is noted that there is no 
Claim 11 is included for its dependency from claim 10.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-5, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent Application Publication 2019/0096716 of Iwasaka et al., hereinafter Iwasaka.
Regarding claim 1, Iwasaka teaches an apparatus for treating a substrate (abstract), the apparatus comprising: a process chamber having a process space therein (Fig 4, see processing space S and the chamber surrounding it [0055]); a support unit (Fig 4, placing table 210 with lift pins 217 [0057-0058]) configured to support the substrate in the process space [0057]; a heating member configured to heat the substrate supported on the support unit (Fig 4, heater 215, which is functionally equivalent to the plurality of heaters because it is used to heat the entire substrate); and an exhaust unit (201 Fig 4 and [0056]) configured to evacuate the process space [0056], wherein the exhaust unit includes: an exhaust duct (port 201 and duct shown attached to 201 but not numbered in Fig 4); and a heat retention unit (heat protection body 203 Fig 4, is a cover or a housing with a retention space, the housing formed of a heat insulating material [0056]) having a retention space configured to retain heat released from the process space [0056], and wherein the retention space surrounds an adjacent area located adjacent to the process chamber in the exhaust duct [0056] (Fig 4).
Regarding claim 2, Iwasaka teaches the heat retention unit includes a housing having the retention space therein, the housing being formed of a heat insulating material (Fig 4 and [0056], note the housing is shown in Fig 4 as 203 with the retention 
Regarding claim 3, Iwasaka teaches the exhaust duct (port 201 and unnumbered duct attached Fig 4) is coupled to an upper wall of the process chamber (coupled to ceiling plate 200 of the chamber [0055-0056], wherein the housing (203 Fig 4) is attached to the upper wall of the process chamber [0056], and wherein the adjacent area is an area to which the upper wall of the process chamber and the exhaust duct are adjacent (Fig 4 and [0056]).
Regarding claim 4, Iwasaka teaches the housing includes: an upper wall (upper flat wall of 203 Fig 4 and 5); and a ring-shaped sidewall extending downward from the upper wall (unnumbered ring-shaped sidewall portion extending downward from the upper flat wall of 203 Fig 4 and shown as ring shaped in Fig 5), and wherein the sidewall is directly coupled to the process chamber (Fig 4 and [0056]).
Regarding claim 5, Iwasaka teaches that when viewed from above the housing has a size corresponding to the process chamber (Fig 4 and 5 and [0056] which teaches it is coupled to the top surface of upper wall 200 (ceiling plate) of the chamber).
Regarding claim 12, Iwasaka teaches the heat retention unit (203 Fig 4-5) includes a cover configured to surround the exhaust duct in the adjacent area (Fig 4 and [0056]).
Regarding claim 15, Iwasaka teaches the apparatus is a heat treatment apparatus for performing a heat treatment method [0002]. This is inclusive of a bake process. Further, claim 15 is directed to the manner in which the apparatus is intended to be employed. It has been held that claims directed to apparatus must be 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaka in view of KR10-2009-0059903 of Hwang et al., hereinafter Hwang, (citing a machine translation provided herewith).
Regarding claim 6, Iwasaka fails to teach the heat retention unit includes a shape-retaining member. In the same field of endeavor of semiconductor device manufacturing apparatuses, Hwang (paragraph 2-4, note that TFT-LCD are a type of semiconductor devices) teaches that a hollow upper chamber (110 Fig 1 and para 28) includes a stiffening structure (115 Fig 1 and para 28) including a reinforcing plate (Fig 3 and para 30) to maintain the shape of the upper hollow chamber (para 10-13). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Iwasaka to include the stiffening structure of Hwang in the heat retention unit of Iwasaka because Hwang teaches this helps provide a structural support to the upper chamber to prevent deformation without increasing the cost of the equipment (para 10-13 and 24).
Regarding claim 7, the combination remains as applied to claim 6. Hwang has taught a reinforcing plate (Fig 3 and para 30) in the combination. Regarding being attached to the bottom surface of an upper wall, Hwang teaches it attached to the bottom surface of an upper wall (113 Fig 1) of the chamber (Fig 1). Further this 
Regarding claim 8, the combination remains as applied to claim 7 above. The grooves include radially extending grooves and the grooves have a dimension extending in the radial direction. Further, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the combination to change the shape of the grooves to include the grooves extending outward from a central position of the heat retention unit upper wall in a radial direction because Hwang has taught a variety of structure shapes can be used (Fig 2-4) and does not limit the arrangement of the direction of the extension of the grooves and Iwasaka has taught a circular shape.
Regarding claim 9-11, claims 9 and 11 are directed to the contents of the apparatus. The combination is capable of having the interior space filled with gas and specifically filled with air. Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Further, Hwang has not limited the material filling the interior space and has not indicated that it is in a vacuum. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use air because vacuum would provide less structural support for the upper chamber by creating a pressure differential between the pressure on the inner surfaces and the pressure on the outer surfaces and because air is the cheapest gas because the hollow structure can be filled with air by merely sealing it .
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaka in view of US Patent Application Publication 2007/0169373 of Aoki et al., hereinafter Aoki.
Regarding claim 13, Iwasaka fails to teach the gas plate and shielding plate and the first and second ducts. In the same field of endeavor of a heat processing apparatus (abstract), Aoki teaches the upper portion of the chamber (cover 123 Fig 6) includes a gas plate disposed in the process space to face the substrate supported on the support unit (plate 133 Fig 6 and [0071]) (note in Fig 6 is it facing substrate W on the support 121) and a shielding plate disposed on a top side of the gas plate (132 Fig 6 [0071]) and the exhaust duct includes a first duct coupled to the gas plate (lower portion of 135 Fig 6 [0071]) and a second duct coupled to the shielding plate (upper portion of 135 Fig 6). It would have been obvious to a person having ordinary skill in the art at the time the 
Regarding claim 14, the combination remains as applied to claim 13. In the combination as applied, Aoki has taught the gas plate (plate 133 Fig 6) has holes for the gas to flow (holes 133a Fig 6) downward into the process space [0071].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2002/0132052 teaches radially protruding ribs (108 Fig 3) to support a lid structure.  US Patent Application Publication 2009/0111285 teaches thermal insulating material (46b Fig 2) around the exhaust duct [0082].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716